 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 7   MARILYNN SUE BENSON and RANDY M.                      No. 2:18-cv-01244-RSM
     BENSON, wife and husband, and the marital
 8   community composed thereof,                           STIPULATION AND ORDER OF
                                                           DISMISSAL WITH PREJUDICE OF ALL
 9                            Plaintiffs,                  CLAIMS

10            vs.

11   TARGET CORPORATION, a foreign profit
     corporation,
12
                              Defendant.
13
                                              I. STIPULATION
14
               The parties, by and through their respective counsel, hereby stipulate that all claims may
15
     be dismissed with prejudice and without fees or costs, and that the Order below dismissing those
16
     claims may be entered.
17
      Dated this ___ day of ____________, 2019           Dated this ___ day of ____________, 2019
18
      FORSBERG & UMLAUF, P.S.                            ROBINSON & KOLE, P.S., INC.
19

20    By _______________________________                 By:
         Roy A. Umlauf, WSBA #15437                            Nathan T. Dwyer, WSBA #34006
21       Natalie A. Heineman, WSBA #50157                      Attorney for Plaintiffs Marilynn and
         Attorneys for Defendant Target                        Randy Benson
22       Corporation

23


      STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE OF ALL
                                                                            FORSBERG & UMLAUF, P.S.
                                                                                    ATTORNEYS AT LAW
      CLAIMS – PAGE 1
                                                                              901 FIFTH AVENUE  SUITE 1400
      CAUSE NO.: 2:18-cv-01244-RSM                                            SEATTLE, WASHINGTON 98164
                                                                             (206) 689-8500  (206) 689-8501 FAX
     2353536 / 1523.0096
 1                                                ORDER

 2             THIS MATTER having come on before the above-entitled court on the above stipulation

 3   of the parties through their counsel of record, now, therefore, it is hereby ORDERED that all

 4   claims herein be dismissed with prejudice and without costs or attorney’s fees to any party.

 5
               DATED this 21ST day of May 2019.
 6

 7                                                A
                                                  RICARDO S. MARTINEZ
 8                                                CHIEF UNITED STATES DISTRICT JUDGE

 9

10

11   Presented By:

12   FORSBERG & UMLAUF, P.S.

13   By:
         Roy A. Umlauf, WSBA #15437
14       Natalie A. Heineman, WSBA #50157
         Attorneys for Defendant Target Corporation
15

16
     Copy Received, Approved for Entry,
17   Notice of Presentation Waived:

18   ROBINSON & KOLE, P.S., INC.

19   By:
           Nathan T. Dwyer, WSBA #34006
20         Attorney for Plaintiffs Marilynn and
           Randy Benson
21

22

23


      STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE OF ALL
                                                                        FORSBERG & UMLAUF, P.S.
                                                                                ATTORNEYS AT LAW
      CLAIMS – PAGE 2
                                                                          901 FIFTH AVENUE  SUITE 1400
      CAUSE NO.: 2:18-cv-01244-RSM                                        SEATTLE, WASHINGTON 98164
                                                                         (206) 689-8500  (206) 689-8501 FAX
     2353536 / 1523.0096
